Case: 08-30608     Document: 00511085288          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-30608
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WARREN STEVENSON, also known as Nook,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:04-CR-286-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Warren Stevenson, federal prisoner # 29061-034, appeals the denial of his
18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on the amendments
to the crack cocaine Guideline. He asserts that the district court abused its
discretion in denying the reduction solely because his original sentence was
within the revised guidelines range, arguing that this was a legally insufficient
reason for denying the sentencing reduction and that the district court should
have given case-specific reasons for the denial.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30608    Document: 00511085288 Page: 2        Date Filed: 04/20/2010
                                 No. 08-30608

      This court reviews the decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion. United States v. Evans, 587 F.3d 667, 672
(5th Cir. 2009), petition for cert. filed (Jan. 28, 2010) (No. 09-8939).
Reasonableness review, as outlined in United States v. Booker, 543 U.S. 220
(2005), is not applicable to § 3582(c)(2) proceedings. Id. The district court’s
interpretation of the Guidelines is reviewed de novo. Id.
      Stevenson has not shown that the district court abused its discretion in
denying his § 3582(c)(2) motion or in providing a legally insufficient reason for
its decision. The district court had the discretion to decide whether to grant
Stevenson’s motion and was not required to reduce his sentence. See United
States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994); see also U.S.S.G. § 1B1.10(b)(2)(B)
& comment. (n.3). The district court noted that the original sentence was within
the amended guidelines range and determined that the original sentence was
“appropriate under the circumstances.” The district court was not required to
state findings of fact and conclusions of law when denying the § 3582(c)(2)
motion. See Evans, 587 F.3d at 674. Stevenson has not shown that the district
court abused its discretion in denying his § 3582(c)(2) motion. See id.
      AFFIRMED.




                                        2